IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


RENE RUIZ-MAYO,                             : No. 95 MAL 2020
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
MARK GARMAN,                                :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of September, 2020, the Petition for Allowance of Appeal

is DENIED.